 Case 1:19-cr-00084-RM Document 7 Filed 05/24/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Action No. 19-cr-00084-RM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     XIAN HUOSHENG, and
2.     YOULIAN ZHONG,

       Defendants.


                                  MOTION TO UN-RESTRICT


       The United States, by and through United States Attorney Jason R. Dunn, and

Assistant United States Attorney Barbara Skalla, hereby respectfully requests the Court

un-restrict the Indictment, Arrest Warrants, the Government=s Motion to Restrict, and the

Order to Restrict in this case.

       The warrants have been executed and the defendants have been arrested;

accordingly, there is no longer a necessity for the documents to remain restricted from

public access.

                                           Respectfully submitted,

                                           JASON R. DUNN
                                           United States Attorney

                                     By:   s/ Barbara Skalla
                                           BARBARA SKALLA
                                           Assistant United States Attorney
                                           1801 California Street, Suite 1600
                                           Denver, Colorado 80202
                                           Telephone: (303) 454-0100
                                           E-mail: Barbara.Skalla@usdoj.gov
                                           Attorney for Government
 Case 1:19-cr-00084-RM Document 7 Filed 05/24/19 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE


       I hereby certify that on this 24th day of May, 2019, I electronically filed the
foregoing MOTION TO UN-RESTRICT with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to all counsel of record in this case.


                                          s/Michelle Trujillo
                                          MICHELLE TRUJILLO
                                          Legal Assistant
                                          U.S. Attorney’s Office
                                          1801 California Street, Suite 1600
                                          Denver, CO 80202
                                          Telephone: (303) 454-0100
                                          FAX: (303) 454-0405
                                          E-mail: Michelle.Trujillo@usdoj.gov
